DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 20, and 21 are allowed.
U.S. Publication 2010/0276819 to Teng (figure 3) teaches a liquid/gas mixing apparatus (paragraph 0211) with a spiral tube (13) and a source of pressurized gas (paragraph 33). 
U.S. Patent 6,488,402 to King teaches a steam injector with a tangential momentum component of the steam exiting the conduit (column 3 lines 39-46).
U.S. Publication 2005/0056313 to Hagen teaches dispensing two fluids (figure 1) through multiple apertures (figures 43-45) in a conical array (figure 68 items 10, 15). 
U.S. Publication 2004/0244382 to Hagen teaches a fluid contactor with a helical shape (figure 1a).
Regarding claim 1, the prior art does not teach or fairly suggest a system with the combination of a primary source of pressurized treatment fluid, a rotational fluidic transfer assembly, a helical mixing element, wherein the helical element comprises an interior treatment fluid passage, outlet injection ports, and external paddles, wherein the helical mixing element is mechanically coupled to rotate with a rotation portion of the rotational fluidic transfer assembly. 
Regarding claim 18, the prior art does not teach or fairly suggest the combination of a primary source of pressurized treatment fluid, a rotational fluidic transfer assembly, a helical mixing element, wherein the helical element comprises an interior treatment fluid passage, outlet injection ports, and external paddles, wherein the helical mixing element is mechanically coupled to rotate with a rotation portion of the rotational fluidic transfer assembly, wherein the pressurized fluid comprises carbon dioxide. 
Regarding claim 20, the prior art does not teach or fairly suggest a method for treating a target viscous medium, comprising submerging a system comprising a primary source of pressurized treatment fluid, a rotational fluidic transfer assembly, and a helical mixing element in the target viscous medium, wherein the helical mixing element comprises an interior treatment fluid passage and external mixing paddles, wherein the pressurized fluid comprises carbon dioxide, and the target medium comprises bauxite tailings and has a pH between 10-13 before being treated with the pressurized treatment fluid. 
Regarding claim 21, the prior art does not teach or fairly suggest a method for treating a target viscous medium, the method including the step of submerging a rotational fluidic transfer assembly and a helical mixing element into the target viscous medium comprising bauxite tailings, with the rotational transfer assembly and helical mixing element, wherein the pressurized treatment fluid comprises carbon dioxide.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANSHU BHATIA whose telephone number is (571)270-7628. The examiner can normally be reached Monday - Friday 11 a.m. to 7:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on (571)272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANSHU BHATIA/Primary Examiner, Art Unit 1774